ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
ECC International LLC                      )      ASBCA No. 58856
                                           )
Under Contract No. W9 l 2DQ- l l-C-4009    )

APPEARANCES FOR THE APPELLANT:                    R. Dale Holmes, Esq.
                                                  Michael A. Richard, Esq.
                                                   Cohen Seglias Pallas Greenhall & Furman PC
                                                   Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Daniel B. McConnell, Esq.
                                                  Matthew S. Tilghman, Esq.
                                                  Sarah L. Hinkle, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                    ORDER OF DISMISSAL WITH PREJUDICE

      Appellant by letter dated I 4 April 2017 has withdrawn its appeal in ASBCA
No. 58856 and has requested that the appeal be dismissed with prejudice. The government
does not object. Therefore, the appeal is hereby dismissed with prejudice.

      Dated: 25 April 2017
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58856, Appeal ofECC International
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2